News Release The Procter & Gamble Company One P&G Plaza Cincinnati, OH 45202 P&G DELIVERS FIRST QUARTER CORE EPS OF $1.05, ORGANIC SALES UP 4% CINCINNATI, Oct. 25, 2013 - The Procter & Gamble Company (NYSE:PG) reported first quarter fiscal year 2014 diluted net earnings per share of $1.04, up eight percent versus the prior year.Core earnings per share were $1.05, a decrease of one percent versus the prior year.On a currency-neutral basis, core earnings per share increased eight percent for the quarter.Net sales were $21.2 billion, an increase of two percent, including a negative two percentage point impact from foreign exchange.Organic sales grew four percent for the quarter. “P&G’s first quarter results were consistent with our plans and expectations, putting us on track to deliver our goals for the fiscal year,” said Chairman, President, and Chief Executive Officer A.G. Lafley.“We have good market share momentum, a number of strong innovations coming to market over the balance of the year, and cost savings from productivity efforts that will continue to build.We remain focused on driving innovation and productivity.We continue to improve operating discipline and execution every day to create value for consumers and shareowners.” July – September Quarter Discussion Net sales increased two percent to $21.2 billion in the July – September quarter, including a negative two percentage point impact from foreign exchange.Organic sales grew four percent.Organic sales were in-line or higher versus the prior year in all reporting segments.Organic volume also grew four percent.Pricing was unchanged versus the prior year. Foreign Net Organic Organic Volume Exchange Price Mix Other* Sales Volume Sales Beauty
